18-12216-mew       Doc 21     Filed 06/27/19    Entered 06/27/19 14:03:19           Main Document
                                               Pg 1 of 2


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 __________________________________________
                                           :
 In re                                     :                   Chapter 15
                                           :
 PDV INSURANCE COMPANY, LTD.,              :                   Case No. 18-12216 (MEW)
                                           :
             Debtor in Foreign Proceeding. :
 __________________________________________:

       ORDER AUTHORIZING JOINT PROVISIONAL LIQUIDATORS TO ISSUE
    SUBPOENAS DIRECTING EXAMINATION AND PRODUCTION OF DOCUMENTS

         Upon the application (the “Application”) of Rachelle Frisby and John Johnston of

 Deloitte Ltd., in their capacities as the joint provisional liquidators and authorized foreign

 representatives (“JPLs”) for PDV Insurance Company Ltd. (“Debtor”), by their counsel,

 Stevens & Lee, P.C., for an order, pursuant to 11 U.S.C. § 1521(a)(4) and Federal Rules of

 Bankruptcy Procedure 2004 (“Rule 2004”) and 9016, authorizing the JPLs to issue a subpoena

 directing the production of documents by CITGO Petroleum Company (“CITGO”), without

 prejudice to the right of CITGO to object; and the Court having jurisdiction to consider the

 Application and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and

 sufficient notice having been provided; and CITGO having filed opposition to the Application,

 and the JPLs having filed a reply; and after due deliberation and sufficient cause appearing

 therefor

         IT IS HEREBY ORDERED THAT:

     1. The relief requested in the Application is GRANTED to the extent set forth herein.

     2. The JPLs, through their counsel, are authorized to issue a subpoena to CITGO to produce
        documents in response to the request attached to the subpoena as Exhibit A (the
        “Document Request”) without prejudice to the right of CITGO to object in accordance
        with the applicable rules.

     3. If CITGO believes that it cannot comply with the subpoena, it may assert such objection,
18-12216-mew      Doc 21     Filed 06/27/19    Entered 06/27/19 14:03:19          Main Document
                                              Pg 2 of 2


       provided however, that to the extent that CITGO believes that it needs governmental
       approval to comply with such subpoena, it shall exercise reasonably diligent efforts to
       obtain such approval.

    4. To the extent necessary, the JPLs’ rights are reserved to request additional examinations
       or documents under 11 U.S.C. § 1521(a)(4) and Federal Rule of Bankruptcy Procedure
       2004 based on any information that may be revealed as a result of the discovery obtained
       pursuant to this Order.

    5. This Order shall be served upon (i) CITGO; (ii) the Office of the United States Trustee;
       and (iii) all parties set forth in the Court’s Order (I) Scheduling Hearing on Verified
       Petition of PDV Insurance Company, Ltd., (II) Specifying Deadline for Filing Objections
       and (III) Specifying Form and Manner of Service of Notice, dated July 26, 2018.

    6. This Court retains jurisdiction to resolve all matters arising under or related to this Order,
       and to interpret, implement, and enforce the provisions of this Order.


 Dated: New York, New York
        June 27, 2019


                                              s/Michael E. Wiles
                                              UNITED STATES BANKRUPTCY JUDGE
